DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-6 and 8-21 of U.S. Application No. 16/452,780 filed on 06/26/2019 have been examined.
The amendment filed on 05/16/2022 has been entered and fully considered.
Claims 1, 12-13, and 15-16 have been amended.
Claim 11 has been canceled.
Claim 22 has been newly added. 
Claims 1-6, 8-10, and 12-22 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-6 and 8-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-6 and 8-21 have been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-10, and 12-22 are allowed over the prior art of record.
As per claims 1, 15 and 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious detecting a conflict in the data received from two sensors of the plurality of sensors, wherein the conflict is detected when the data received from the two sensors cannot be simultaneously true; and sending, in response to the detecting the conflict in the data, a first instruction to an auxiliary sensor of the autonomous vehicle that is not one of the plurality of sensors, wherein the first instruction instructs the auxiliary sensor to gather additional data about the conditions around the autonomous vehicle.
Claims 2-6, 8-10, 12-14, and 21 depend from claim 1, claim 22 depends from claim 15, and claims 17-20 depend from claim 16 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662